               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


HANS CONKEL,                           3:19-cv-01113-BR

          Plaintiff,                   OPINION AND ORDER

v.

THE REED INSTITUTE dba REED
COLLEGE,

          Defendant.

SCOTT H. HUNT
Busse & Hunt
621 S.W. Morrison St., Suite 521
Portland, OR 97205
(503) 248-0504

          Attorneys for Plaintiff

PAULA A. BARRAN
SHAYDA Z. LE
Barran Liebman LLP
601 S. W. Second Ave., Suite 2300
Portland, OR 97204
(503) 228-0500

          Attorneys for Defendant

BROWN, Senior Judge.

     This matter comes before the Court on the Motion (#7) to

Dismiss and Motion for A More Definite Statement filed by


1 – OPINION AND ORDER
Defendant The Reed Institute dba Reed College.   The Court

concludes the record is sufficiently developed, and, therefore,

oral argument is not required to resolve this Motion.

       For the reasons that follow, the Court GRANTS in part and

DENIES in part Defendant's Motion as indicated below.



                             BACKGROUND

       The following facts are taken from Plaintiff's Amended

Complaint (#3), and the Court accepts them as true for purposes

of this Motion.

       Plaintiff Hans Conkel was employed by Defendant as a

locksmith on Defendant's campus.   Plaintiff is a Christian and

openly shares his faith with others at Reed College.    Plaintiff

came into regular contact with students during the course of his

duties and became aware of "practices and conduct" by Defendant

and its students that Plaintiff believed were violations of the

law.   Specifically, Plaintiff references sexual assaults of

students and cover-up efforts by Defendant's administration,

unlawful drug use by students and/or employees; employee thefts,

racial and religious discrimination against employees,

performance of electrical work by unlicensed employees, and

discrimination against students with disabilities.   Plaintiff



2 – OPINION AND ORDER
reported the alleged illegal conduct to Defendant's

administration.

     According to Plaintiff, after he reported these matters

Defendant retaliated against him by placing restrictions on him

that prevented him from interacting with students on and off

campus.   Plaintiff, however, continued to be approached by

current and former students who sought his help.   Plaintiff

alleges Defendant objected to Plaintiff sharing his religious

beliefs with others and that Defendant intended to prevent

Plaintiff from living in accordance with his religious beliefs.

In any event, Plaintiff continued to report illegal activities

to Defendant.   Plaintiff alleges in Fall 2017 he was disciplined

for making these reports.

     On August 22, 2018, Plaintiff filed a complaint with the

Oregon Bureau of Labor and Industries (BOLI) alleging employment

discrimination based on his religion and retaliation for having

reported the illegal conduct.

     On August 23, 2018, Plaintiff asked Lorraine Arvin,

Defendant's Vice President, to arrange a meeting with

Defendant's president so Plaintiff could report a student who

had been sexually assaulted and was being pressured by school




3 – OPINION AND ORDER
officials to drop her complaint.   Arvin denied Plaintiff's

request.

     On August 27, 2018, Defendant terminated Plaintiff's

employment.

     On September 5, 2019, Plaintiff filed a Complaint in this

Court against Defendant.   Plaintiff alleges the following

claims:

           (1) retaliation in violation of Oregon Revised

           Statutes § 659A.199 for reporting a violation of law;

           (2) retaliation in violation of Oregon Revised

           Statutes § 659A.030(1)(f) for filing a complaint with

           BOLI;

           (3) religious discrimination in violation of 42 U.S.C.

           § 2000e-2(a);

           (4) religious discrimination in violation of Oregon

           Revised Statute § 659A.030; and

           (5) intentional infliction of severe emotional

           distress (IIED).

     On September 27, 2019, Defendant filed a Motion to Dismiss

and to Make More Definite and Certain.




4 – OPINION AND ORDER
                               STANDARDS

I.   Motion to Dismiss

     To survive a motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(6) a complaint must contain sufficient

factual matter, accepted as true, to “state a claim for relief

that is plausible on its face.”       Bell Atlantic v. Twombly, 550

U.S. 544, 545 (2007).    A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.     Id. at 556.   “The plausibility standard is

not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting Twombly, 550

U.S. at 546).   When a complaint is based on facts that are

“merely consistent with” a defendant's liability, it “stops

short of the line between possibility and plausibility of

entitlement to relief.”     Iqbal, 556 U.S. at 678 (citing Twombly,

550 U.S. at 557).     See also Bell Atlantic, 550 U.S. at 555-56.

The court must accept as true the allegations in the complaint

and construe them in favor of the plaintiff.       Din v. Kerry, 718

F.3d 856, 859 (9th Cir. 2013).

     The pleading standard under Federal Rule of Civil Procedure



5 – OPINION AND ORDER
8 “does not require ‘detailed factual allegations,’ but it

demands more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.”     Iqbal, 556 U.S. at 678 (quoting Twombly, 550

U.S. at 555).     See also Federal Rule of Civil Procedure 8(a)(2).

“A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Id. (citing Twombly, 550 U.S. at 555).     A complaint also does

not suffice if it tenders “naked assertion[s]” devoid of

“further factual enhancement.”     Id. at 557.

      “In ruling on a 12(b)(6) motion, a court may generally

consider only allegations contained in the pleadings, exhibits

attached to the complaint, and matters properly subject to

judicial notice."     Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th

Cir. 2007)(citing Jacobson v. Schwarzenegger, 357 F. Supp. 2d

1198, 1204 (C.D. Cal. 2004)).

II.   Motion for More Definite Statement

      Federal Rule of Civil Procedure 12(e) provides "a party may

move for a more definite statement of a pleading to which a

responsive pleading is allowed but which is so vague or

ambiguous that the party cannot reasonably prepare a

response."   The court may, in the exercise of its discretion,

require a more definite statement when the complaint is so



6 – OPINION AND ORDER
ambiguous that the defendant cannot ascertain the nature of the

claim or claims being asserted.    See Cellars v. Pac. Coast

Packaging, Inc., 189 F.R.D. 575, 578 (N.D. Cal. 1999).

     "Motions for a more definite statement[, however,] are

viewed with disfavor and are rarely granted."    Holdner v. Coba,

No. 09-cv-00979, 2010 WL 678112, at *1 (D. Or. Feb. 25,

2010)(citing Cellars v. Pac. Coast Packaging, Inc., 189 F.R.D.

575, 578 (N.D. Cal. 1999).   As one court observed, “Rule 12(e)

motions attack the intelligibility of the complaint, not the

lack of detail, and are properly denied where the complaint

notifies the defendant of the substance of the claims asserted.”

Id. (citing Presido Group, LLC v. GMAC Mortg., LLC, No. 08-5298,

2008 WL 3992765, at *1 (W.D. Wash, Aug. 25, 2008)(citations

omitted)).    Thus, when evaluating a motion under Rule 12(e), the

proper test is to determine “whether the complaint provides the

defendant with a sufficient basis to frame his responsive

pleadings.”    Id. (citing Federal Sav. and Loan Ins. Corp. v.

Musacchio, 695 F. Supp. 1053, 1060 (N.D. Cal. 1988)).



                             DISCUSSION

I.   Defendant's Motion to Dismiss Plaintiff's IIED Claim.

     Defendant contends Plaintiff has not pleaded sufficient



7 – OPINION AND ORDER
facts to support an IIED claim, and, therefore, the Court should

dismiss the claim.

        A.     Standards

               To establish a claim for intentional infliction of

emotional distress under Oregon law the plaintiff must establish

the following elements:

                     (1) the defendant intended to inflict severe
                     emotional distress on the plaintiff;
                     (2) defendant's acts were the cause of
                     plaintiff's severe emotional distress; and (3)
                     defendant's acts constituted an extraordinary
                     transgression of the bounds of socially tolerable
                     conduct.

Dawson v. Entek Int’l, 630 F.3d 928, 941 (9th Cir. 2011).

"Whether conduct constitutes an extraordinary transgression of

the bounds of socially tolerable conduct is a question of

law."        Harris v. Pameco Corp., 170 Or. App. 164, 171 (2000).

This determination is made on a case-by-case basis after

considering the totality of the circumstances.        Delaney v.

Clifton, 180 Or. App. 119, 130 (2002).

               “It is the defendant‘s acts, rather than [the

defendant’s] motives, that must be outrageous.”        Rush v. Or.

Steel Mills, No. 06-1701-AS, 2007 WL 2417386, at *3 (D. Or. Aug.

17, 2007)(citing Madani v. Kendall Ford, Inc., 312 Or. 198, 204

(1991)).       The conduct must be "so outrageous in character, and



8 – OPINION AND ORDER
so extreme in degree, as to go beyond all possible bounds of

decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community."     House v. Hicks, 218 Or.

App. 348, 358 (2008)(quoting Restatement (Second) of Torts § 46

comment d).    Insults, harsh or intimidating words, and rude

behavior do not ordinarily result in liability.     Lewis v. Or.

Beauty Supply Co., 302 Or. 616, 628 (1987).     Employer conduct

that is "rude, boorish, tyrannical, churlish, and mean" is

similarly not actionable.     Bourgo v. Canby Sch. Dist., 167 F.

Supp. 2d 1173, 1184 (D. Or. 2001)(citing MacCrone v. Edwards

Ctr., Inc., 160 Or. App. 91, 100 (1999)).     An employer-employee

relationship, however, "imposes on the defendant a greater

obligation to refrain from subjecting the victim to

abuse."   House, 218 Or. App. at 360 (quoting McGanty v.

Staudenraus, 321 Or. 532, 547-48 (1995)).     Nevertheless, Oregon

courts are reluctant to impose IIED liability on

employers.     Madani v. Kendall Ford Co., 312 Or. 198, 205-06

(1991), abrogated on other grounds by McGanty, 321 Or. 532

(1995).

     B.      Analysis

             Plaintiff alleges the way Defendant treated him

(a) was designed to inflict severe emotional distress and/or



9 – OPINION AND ORDER
(b) was done with the knowledge that it was substantially

certain to cause Plaintiff emotional distress.   Plaintiff

alleges Defendant's treatment included

               yelling, berating and/or belittling Plaintiff for
               helping students and/or former students; verbally
               attacking Plaintiff for trying to help students
               or former students in need of help on his own
               time; restricting him from communicating with
               students, and/or former students, even if the
               other individual initiated the contact; and, in
               general, isolating Plaintiff from others,
               including co-workers, to the point of ostracizing
               him.

          As noted, when considering whether a defendant's acts

were an "extraordinary transgression," a court must examine the

purpose of the conduct and the means used to achieve the result.

Shay v. Paulson, 131 Or. App. 270, 273 (1994).   See also Austin

v. Univ. of Oregon, 205 F. Supp. 3d 1214, 1230 (D. Or. 2016).

The conduct must be deliberate, and the means of inflicting the

harm must be extraordinary.   Austin, 205 F. Supp. 3d at 1230.

For example, in Watte v. Edgar Maeyens, Jr., M.D., P.C., 112 Or.

App. 234, 237 (1992), the defendant directed plaintiffs to hold

hands with two of their co-workers, demanded the plaintiffs

surrender their keys, paced tensely in front of the plaintiffs

with clenched hands, accused the plaintiffs of being liars and

saboteurs, terminated the plaintiffs' employment, refused to

explain the defendant's conduct, and rashly ordered the


10 – OPINION AND ORDER
plaintiffs to leave the premises.   The court found this conduct

did not rise to the level of socially intolerable conduct

sufficient for an IIED claim and stated:   “Socially intolerable

conduct is conduct that is ‘outrageous in the extreme.’"     Patton

v. J.C. Penney Co., 301 Or. 117, 124 (1986).

           In Clemente v. State, 227 Or. App. 434 (2009), the

court held even if the plaintiff, as an employee, was “subjected

to an insensitive, mean-spirited supervisor who might have

engaged in gender-based, discriminatory treatment,” those facts

were not sufficiently aggravating to state a prima facie case

for IIED, especially in the absence of evidence that the

employee was “verbally, sexually, or physically abused or

harassed”; “exposed to violence”; or “repeatedly and viciously

ridiculed.”   Id. at 443.

           In every case in which the Oregon appellate courts

have allowed an emotional-distress employment claim to proceed

to a jury, the employer engaged in conduct that was more than

aggravating, insensitive, petty, irritating, perhaps unlawful,

or mean.   In some cases the employer engaged in or threatened to

engage in unwanted physical contact of a sexual or violent

nature (see Lathrope–Olson v. Dep’t of Transp., 128 Or. App. 405

(1994)(threatening to push the plaintiff into the path of



11 – OPINION AND ORDER
oncoming vehicles)); used derogatory racial, gender, or ethnic

slurs usually accompanied by some other aggravating circumstance

(see Whelan v. Albertson's, Inc., 129 Or. App. 501 (1994)

(manager repeatedly referred to the plaintiff as a “queer” and

imitated his allegedly effeminate characteristics)); exposed the

plaintiff to actual physical danger (see Babick v. Oregon Arena

Corp., 333 Or. 401 (2002)(released intoxicated and violent

concert-goers who had been detained by the plaintiffs));

repeatedly subjected the plaintiff to verbal abuse, forced her

to do work from which she was medically exempted, and forced her

to engage in illegal conduct (see Schoen v. Freightliner LLC,

224 Or. App. 613 (2008)(called the plaintiff “worthless” almost

daily, assigned work that exceeded her medical limitations, and

ordered the plaintiff to collect illegal “football pool” bets));

or involved acts of psychological and physical intimidation,

racism, or sexual harassment (see Kraemer v. Harding, 159 Or.

App. 90 (1999)(continuing accusations that a school bus driver

was a child sex-abuser after multiple investigations concluded

there had not been any inappropriate conduct)).   See also

Wheeler v. Marathon Printing, Inc., 157 Or. App. 290 (1998)(co-

worker continued “sadistic” harassment including sexual

intimidation and insults even after the plaintiff attempted



12 – OPINION AND ORDER
suicide); Mains v. II Morrow, Inc., 128 Or. App. 625

(1994)(daily physical assaults and sexual comments by

supervisor); Franklin v. Portland Comty. Coll., 100 Or. App. 465

(1990)(supervisor called an African–American male by the name

“boy,” issued false reprimands, shoved him, locked him in an

office, suggested he apply elsewhere for employment, and

otherwise subjected the plaintiff to “verbal and physical

abuse”).

            Even taking Plaintiff's allegations in this case to be

true, the Court cannot conclude as a matter of law that the

allegations plausibly support a claim for intentional infliction

of emotional distress because Plaintiff does not allege the

means used by Defendant were beyond the bounds of socially

tolerable behavior and Plaintiff's allegations do not rise to

the level of "outrageous in the extreme."

            On this record the Court concludes Plaintiff has

failed to allege a plausible claim for intentional infliction of

emotional distress.   Accordingly, the Court dismisses

Plaintiff's Fifth Claim, but grants Plaintiff leave to amend if

possible.




13 – OPINION AND ORDER
II.   Defendant' Motion for More Definite Statement regarding
      Plaintiff's Retaliation and Religious Discrimination
      Claims.

      Defendant contends Plaintiff's First and Second Claims for

Retaliation and Third and Fourth Claims for Religious

Discrimination should be made more definite and certain.

Defendant argues these claims contain only conclusory

allegations and Plaintiff must provide more sufficient factual

allegations for Defendant to be able to respond.   Defendant also

contends the basis for Plaintiff's religious discrimination

claims is unclear and should be made more definite and certain

as to whether the claims are based on disparate treatment or

failure to accommodate.

      A.   Retaliation Claims

           Defendant contends Plaintiff's claims for retaliation

are conclusory, vague, and lack sufficient factual information

to allow Defendant to respond.   Specifically, Defendant asserts

Plaintiff must identify who he made his reports to and when the

reports were made.

           As noted, however, Rule 12(e) motions attack the

intelligibility of a complaint rather than the lack of detail.

See Williamson v. Munsen Paving, No. 09-cv-736, 2009 WL 4505443,

at *5 (D. Or. 2009).   Here Plaintiff alleges he was terminated



14 – OPINION AND ORDER
in retaliation for making reports of illegal conduct to

Defendant and in retaliation for filing a claim with BOLI.

These allegations are not vague nor uncertain, and, therefore,

they do not prevent Defendant from ascertaining the nature of

Plaintiff's claim.   Moreover, the additional facts sought by

Defendant are evidentiary and can be obtained through discovery.

          The Court concludes Plaintiff's First and Second

Claims for Retaliation are sufficiently pled, and, therefore,

the Court denies Defendant's Motion for a More Definite

Statement as to these claims.

     B.   Religious Discrimination Claims

          Defendant contends it is unclear whether Plaintiff's

religious discrimination claims are based on disparate treatment

or based on a failure to accommodate.

          Under a disparate-treatment theory an employee must

allege (1) he is a member of a protected class; (2) he was

qualified for his position; (3) he experienced an adverse

employment action; and (4) similarly situated individuals

outside of his protected class were treated more favorably,

giving rise to an inference of discrimination.   Peterson v.

Hewlett-Packard Co., 358 F.3d 599, 603 (9th Cir. 2004).     To

establish a religious discrimination claim based on a failure-



15 – OPINION AND ORDER
to-accommodate theory, an employee must establish (1) he had a

bona fide religious belief, the practice of which conflicts with

an employment duty; (2) he informed his employer of the belief

and the conflict; and (3) the employer discharged, threatened,

or otherwise subjected the employee to an adverse employment

action because of his inability to fulfill a job requirement.

Id. at 606.

          Defendant contends Plaintiff does not allege specific

facts to support his allegations that his religious beliefs were

a motivating factor for his termination, that he informed

Defendant the restrictions imposed by Defendant conflicted with

his religious beliefs, or that Defendant denied his request for

an accommodation based on his beliefs.

          Plaintiff alleges he is a Christian who openly shared

his faith with "members of Defendant's community who initially

expressed interest," Defendant was aware of his faith, and

Defendant "objected to Plaintiff sharing his faith with students

and/or living by its principles within Defendant's community,

such as acting morally."   Plaintiff also alleges the

"restrictions imposed on Plaintiff's interactions . . . had the

intent and/or consequence of preventing Plaintiff from living

out the sincerely-held tenants of his faith," that these



16 – OPINION AND ORDER
restrictions "discriminated against him with respect to terms

and conditions of his employment on the basis of his religion,"

and that Defendant's decision to terminate him "was based in

substantial part on his religion and/or practice of his

religion."

             Plaintiff clearly alleges his termination was based on

his religious beliefs, but he does not state he was treated

differently than others or that he was denied an accommodation

based on his religious beliefs.

             On this record the Court concludes Plaintiff's claim

for religious discrimination is sufficiently ambiguous to cause

Defendant to be unable to ascertain the nature of the claim

being asserted.    Accordingly, the Court grants Defendant's

Motion for a More Definite Statement as to Plaintiff's Third and

Fourth Claims for Religious Discrimination.



                              CONCLUSION

     For these reasons, the Court GRANTS in part and DENIES in

part Defendant's Motions as follows:       (1) GRANTS Defendant's

Motion to Dismiss Plaintiff's Fifth Claim for Intentional

Infliction of Emotional Distress, dismisses that claim without

prejudice, and grants Plaintiff leave to replead; (2) DENIES



17 – OPINION AND ORDER
Defendant's Motion for More Definite Statement as to Plaintiff's

First and Second Claims for Retaliation; and (3) GRANTS

Defendant's Motion for More Definite Statement as to Plaintiff's

Third and Fourth Claims for Religious Discrimination and grants

Plaintiff leave to replead.

        The Court GRANTS Plaintiff leave to file a Second Amended

Complaint consistent with this Order no later than December 20,

2019.

        IT IS SO ORDERED.

        DATED this 26th day of November, 2019.

                                 /s/ Anna J. Brown


                            ANNA J. BROWN
                            United States Senior District Judge




18 – OPINION AND ORDER
